The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on November 30, 2021.

Status of Claims
Claims 21, 26, and 32 are amended, claims 24-25 and 35-36 are canceled, claims 22, 28, and 33 were previously canceled. Claims 21, 23, 26-27, 29-32, 34, and 37-40 are pending in the application.

Priority
The priority date that has been considered for this application is July 14, 2017.  

Response to Amendment
(A). Regarding double patenting: Applicant agreed to file a terminal disclaimer but requested the non-statutory double patenting rejection over patent US 10599421 B2 be held in abeyance until such time that the pending claims are finalized and such claims are determined to be obvious over one or more claims of the '421 patent.
(B). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as 

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21, 23, 26, 31-32, 34, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 11, 13, and 15 of patent US Solnit et al (US 20150378715 A1, hereinafter, “Solnit”).

Instant Appl. 16/826703
Patent US 10599421 
comments
21. (Currently Amended) A vehicle telematics device, comprising: 

a processor; and 
a firmware memory coupled to the processor and partitioned into a plurality of segment partitions, wherein the plurality of segment partitions comprises: 



a first firmware image segment partition including a primary bootloader application, wherein the first firmware image segment partition comprises a default firmware image segment, wherein the first firmware image segment partition comprises an image header that includes a partition type, and wherein the partition type is indicative of the default firmware image segment; and 


wherein the vehicle telematics device is configured to: 

receive an updated firmware image segment; and 

run the primary bootloader application from the first firmware image segment partition; and 

wherein the primary bootloader application is configured to: 




store the updated firmware image segment in the second firmware image segment partition of the firmware memory, wherein the updated firmware image segment comprises metadata that identifies the second firmware image segment partition in which the updated - Page 2 of 11 -Application No. 16/826,703 Art Unit 2192 firmware image segment is to be stored, and wherein the second firmware image segment partition comprises a transferred firmware image segment.















































23. (Previously Presented) The vehicle telematics device of claim 21, wherein the updated firmware image segment comprises an image header, and wherein the image header comprises the metadata.




26. (Current Amended) The vehicle telematics device of claim 21, 




31. (Previously Presented) The vehicle telematics device of claim 21, wherein the firmware memory comprises a flash memory. 


32. (Currently Amended) A method for firmware updates, the method comprising: 

running, by a vehicle telematics device, a primary bootloader application from a first firmware segment partition, wherein the vehicle telematics device comprises a processor and a firmware memory coupled to the processor, the firmware memory partitioned into a plurality of segment partitions, and wherein the plurality of segment partitions comprises the first firmware image segment partition 

receiving, by the vehicle telematics device, an updated firmware image segment; and 

storing, by the primary bootloader application, the updated firmware image segment in the second firmware image segment partition of the firmware memory, wherein the updated firmware image segment comprises metadata that identifies the second firmware image segment partition in which the updated firmware image segment is to be stored; 

wherein the first firmware image segment partition comprises a default firmware image segment, wherein the first firmware image segment partition comprises an image header that includes a partition type, and wherein the partition type is indicative of the default firmware image segment; and 
wherein the second firmware image segment partition comprises a transferred firmware image segment.





34. (Previously Presented) The method of claim 33, wherein the updated firmware image segment comprises an image header, and wherein the image header comprises the metadata.





40. (Currently Amended) The method of claim 32, wherein the firmware memory comprises a flash memory.


a processor; and 
a firmware memory coupled to the processor and partitioned into a plurality of segments, each segment for storing an individual firmware image segment, wherein the firmware memory comprises: 
a primary bootloader application, and 
a firmware image comprising a first firmware image segment and 
a second firmware image segment; 
wherein the primary bootloader application is configured to: 
verify the integrity of the first firmware image segment; verify the integrity of the second firmware image segment; …, 








11. The vehicle telematics device of claim 8, wherein the primary bootloader application selects the first firmware image segment to boot the vehicle telematics device when the first firmware image segment is valid and the second firmware image segment is invalid.


8. ….and wherein the transferred firmware image segment stored within the firmware memory is independent of a partition location such that 







































13. The vehicle telematics device of claim 8, wherein the image ID for the first firmware image segment is located in a first image header and the image ID for the second firmware image segment is located in a second image header.

13. The vehicle telematics device of claim 8, wherein the 

15. The vehicle telematics device of claim 8, wherein the firmware memory is a flash memory.

1. A method for firmware updates, the method comprising: 

running a primary bootloader application contained in a firmware image by using a vehicle telematics device, wherein the vehicle telematics device comprises a processor and a firmware memory coupled to the processor and partitioned into a plurality of segments, each segment for storing an individual firmware image segment, and the firmware image is contained in the firmware memory, the 

verifying the integrity of the first firmware image segment by using the vehicle telematics device; verifying the integrity of the second firmware image segment by using the vehicle telematics device; …, 






wherein the transferred firmware image segment stored within the firmware memory is independent of a partition location such that transferring a single image is sufficient without the need to transfer a plurality of images; wherein the transferred firmware image segment comprises metadata that ….







3. The method of claim 2, wherein the image ID for the first firmware image segment is located in a first firmware image header and the image ID for the second firmware image segment is located in a second firmware image header.


15. The vehicle telematics device of claim 8, wherein the firmware memory is a flash memory.









Solnit teaches 
wherein the first firmware image segment partition comprises a default firmware image segment, wherein the first firmware image segment partition comprises an image header that includes a partition type, and wherein the partition type is indicative of the default firmware image segment (para [0090], “Image portions 608 and 610 can be either an active or inactive portion, depending on which portion is currently being used for the software executing on the hazard system. For example, if the hazard system booted using code stored in image portion 608, image portion 608 would be the active portion”, wherein the active portion 608 reads on the first firmware image segment partition comprising a default firmware image. para [0092], “…For example, manifest portion ;
Solnit is analogous art with the Patent because both deal with software/firmware updating.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of the Patent and Solnit before him/her before the effective 


Claim 23 is taught by claim 13 of patent US 10599421.






Claim 26 is taught by claim 13 of patent US 10599421.








Claim 31 is taught by claim 15 of patent US 10599421.



Claim 32 is taught by claim 1 of patent US 10599421 in view of Solnit.






























Solnit teaches 
wherein the first firmware image segment partition comprises a default firmware image segment, wherein the first firmware image segment partition comprises an image header that includes a partition type, and wherein the partition type is indicative of the default firmware image segment (please refer to double patenting rejection regarding claim 21 for explanation.)


Claim 34 is taught by claim 3 of patent US 10599421.








Claim 40 is taught by claim 15 of patent US 10599421.


One of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variant of the invention defined in the patent.  

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 29, 31-32, 34, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik et al (US 8868796 B1, hereinafter, “Wojcik”) in view of Sangameswaran et al (US 20170242678 A1, hereinafter “Sangameswaran”), VANGELOV (US 20160202966 A1, hereinafter, “VANGELOV2966”) and Solnit et al (US 20150378715 A1, hereinafter, “Solnit”).

Regarding claim 21 (Currently Amended), Wojcik teaches 
a processor (Fig. 6, 644); and 
a firmware memory coupled to the processor and partitioned into a plurality of segment partitions, wherein the plurality of segment partitions comprises (Fig. 8): 
a first firmware image segment partition including a primary bootloader application (Fig. 8, 815),  
a second firmware image segment partition (Fig. 8, 805 and 810); 
[store the updated firmware image segment in the second firmware image segment partition of the firmware memory], wherein the updated firmware image segment comprises metadata that identifies the second firmware image segment partition in which the updated - Page 2 of 11 -Application No. 16/826,703 Art Unit 2192 firmware image segment is to be stored (col 4, lines 25-32, “…the memory 418 may include multiple portions for alternative firmware images, and may be updated in response to commands and data from the portable electronic device 100.”. col 5, line 67 
Wojcik does not explicitly teach 
A vehicle telematics device;
wherein the first firmware image segment partition comprises a default firmware image segment, wherein the first firmware image segment partition comprises an image header that includes a partition type, and wherein the partition type is indicative of the default firmware image segment;
wherein the vehicle telematics device is configured to: 
receive an updated firmware image segment;
run the primary bootloader application from the first firmware image segment partition; and 
wherein the primary bootloader application is configured to: 
store the updated firmware image segment in the second firmware image segment partition of the firmware memory, (…), and wherein the second firmware image segment partition comprises a transferred firmware image segment.
Sangameswaran teaches 
A vehicle telematics device (Abstract, “A system includes a processor configured to detect a vehicle key-off. The processor is also configured to delete from a primary memory ("internal memory") of an electronic control unit an existing software version for which a new software version update exists in a secondary memory of the ECU…”),
receive an updated firmware image segment (para [0034], “The illustrative embodiments provide exemplary systems and methods for obtaining over-the-air (OTA) updates that allow a customer to update vehicle software without having to visit a dealer…”);
Wojcik and Sangameswaran are analogous art because both deal with software/firmware updating.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Wojcik and Sangameswaran before him/her before the effective filing date of the claimed invention, to incorporate the features of Sangameswaran into Wojcik 
Neither Wojcik nor Sangameswaran explicitly teaches 
wherein the first firmware image segment partition comprises a default firmware image segment, wherein the first firmware image segment partition comprises an image header that includes a partition type, and wherein the partition type is indicative of the default firmware image segment;
wherein the vehicle telematics device is configured to: 
run the primary bootloader application from the first firmware image segment partition; and 
wherein the primary bootloader application is configured to: 
store the updated firmware image segment in the second firmware image segment partition of the firmware memory, (…), and wherein the second firmware image segment partition comprises a transferred firmware image segment.
VANGELOV2966 teaches 
wherein the vehicle telematics device is configured to:
run the primary bootloader application from the first firmware image segment partition (para [0042], “…With the modules each having a plurality of storage locations, the module can continue to execute previously loaded controls, and hence, allow the vehicle to operate, while new or updated controls are being loaded to the module…” wherein the previously loaded controls reads on the primary bootloader application from the first firmware image segment, and the new or updated controls are being loaded to the module, its storage location reads on the second firmware image segment); and 
wherein the primary bootloader application is configured to: 
store the updated firmware image segment in the second firmware image segment partition of the firmware memory (para [0042], “…The system 200 may further include an update management application 216 installed to the vehicle 31 and configured to install control updates 206 to a plurality of modules 202-A through 202-C (collectively 202) of the vehicle 31. The modules 202-A, 202-B and 202-C each include a plurality of control .
The combination of Wojcik and Sangameswaran along with VANGELOV2966 are analogous art because all deal with software/firmware updating.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Wojcik, Sangameswaran and VANGELOV2966 before him/her before the effective filing date of the claimed invention, to incorporate the features of VANGELOV2966 into Wojcik and Sangameswaran because VANGELOV2966’s teaching provides techniques that “allow the vehicle to continue to operate while a control update is sent to the vehicle and loaded to a vehicle module” (VANGELOV2966, para [0111]).
None of Wojcik, Sangameswaran and VANGELOV2966 explicitly teaches 
wherein the first firmware image segment partition comprises a default firmware image segment, wherein the first firmware image segment partition comprises an image header that includes a partition type, and wherein the partition type is indicative of the default firmware image segment;
(…), and wherein the second firmware image segment partition comprises a transferred firmware image segment.
Solnit teaches 
wherein the first firmware image segment partition comprises a default firmware image segment, wherein the first firmware image segment partition comprises an image header that includes a partition type, and wherein the partition type is indicative of the default firmware image segment (para [0090], “Image portions 608 and 610 can be either an active or inactive portion, depending on which portion is currently being used for the software executing on the hazard system. For example, if the hazard system booted using code stored in image portion 608, image portion 608 would be the active portion”, ;
(…), and wherein the second firmware image segment partition comprises a transferred firmware image segment (para [0090], “…During a software update process (e.g., an over the air download embodiment), a newly downloaded software update package can be stored in the inactive portion…” wherein the inactive portion reads on the second firmware image segment partition and the newly downloaded software update package read on a transferred firmware image segment).
The combination of Wojcik, Sangameswaran and VANGELOV2966 along with Solnit are analogous art because all deal with software/firmware updating.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Wojcik, Sangameswaran, VANGELOV2966 and Solnit before him/her before the effective filing date of the claimed invention, to incorporate the features of Solnit into Wojcik, Sangameswaran and VANGELOV2966 because Solnit’s teaching provides necessary information that facilitates identifying information or performing operations associated with its name (Solnit, para [0092]).

Regarding claim 23 (Previously Presented), Wojcik as modified by Sangameswaran, VANGELOV2966 and Solnit teaches claim 21, Wojcik further teaches wherein the updated firmware image segment comprises an image header, and wherein the image header comprises the metadata (col 5, line 67 to col 6, line 2, “The header 734 may include information identifying a location for the firmware image portion 732 to be written in memory 418”).

Regarding claim 29 (Previously Presented), Wojcik as modified by Sangameswaran, VANGELOV2966 and Solnit teaches claim 21, Sangameswaran further teaches wherein to store the updated firmware image segment comprises to replace a firmware image segment stored in the second firmware image segment partition (para .

Regarding claim 31 (Previously Presented), Wojcik as modified by Sangameswaran, VANGELOV2966 and Solnit teaches claim 21, Sangameswaran further teaches wherein the firmware memory comprises a flash memory (Fig. 6 shows flash memory. For motivation to combine, please refer to office action regarding claim 21).

Regarding claim 32 (Currently Amended), it is directed to a method that is disclosed in claim 21, please see the rejections directed to claim 21 above which also cover the limitations recited in claim 32.

Regarding claim 34 (Previously Presented), it recites same features as claim 23, and is rejected for the same reason.

Regarding claim 38 (Previously Presented), it recites same features as claim 29, and is rejected for the same reason.

Regarding claim 40 (Previously Presented), it recites same features as claim 31, and is rejected for the same reason.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wojcik in view of Sangameswaran, VANGELOV2966, and Solnit as applied to claim 21, in further view of Alrabady et al (US 20140075197 A1, hereinafter, “Alrabady”).

Regarding claim 26 (Previously Presented), Wojcik as modified by Sangameswaran, VANGELOV2966 and Solnit teaches claim 21, but does not explicitly  wherein the second firmware image segment partition comprises an image header that includes an image ID for the second firmware image segment partition; 
Alrabady further teaches 
wherein the second firmware image segment partition comprises an image header that includes an image ID for the second firmware image segment partition (para [0026], “…. Particularly, a security version (SECVER) code that identifies the particular security version of the software file in addition to the other parameters of the software file, such as software file version code, model module ID, compatibility ID, etc., is employed as part of the file header to identify the security level of the file. …..” For motivation to combine, refer to office action regarding claim 24).
The combination of Wojcik, Sangameswaran, VANGELOV2966, and Solnit along with Alrabady are analogous art because all deal with software/firmware updating.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Wojcik, Sangameswaran, VANGELOV2966, Solnit and Alrabady before him/her before the effective filing date of the claimed invention, to incorporate the features of Alrabady into Wojcik, Sangameswaran, VANGELOV2966, and Solnit because Alrabady’s teaching provides a method to verify the integrity of the update to protect the system (Alrabady, para [0007-0008]).

Claims 27, 30, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik in view of Sangameswaran, VANGELOV2966 and Solnit as applied to claims 21 and 32 respectively, in further view of VANGELOV et al (US 20160306624 A1, hereinafter, “VANGELOV”).

Regarding claim 27 (Previously Presented), Wojcik as modified by Sangameswaran, VANGELOV2966, and Solnit teaches claim 21, but does not explicitly teach wherein: the vehicle telematics device is further to request the updated firmware image segment from a remote server; and to receive the updated firmware image segment comprises to receive the updated firmware image segment from the remote server.
VANGELOV teaches 
wherein: the vehicle telematics device is further to request the updated firmware image segment from a remote server; and to receive the updated firmware image segment comprises to receive the updated firmware image segment from the remote server (para [0035], “…. For example, the update server 210 may be configured to receive requests for available updates 206 from vehicle(s) 31. …. The server 210 may be further configured to serve the updates 206 to devices requesting to download the updates 206 according to the provided indications.”).
The combination of Wojcik, Sangameswaran, VANGELOV2966, and Solnit along with VANGELOV are analogous art because all deal with software/firmware updating.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Wojcik, Sangameswaran, VANGELOV2966, Solnit and VANGELOV before him/her before the effective filing date of the claimed invention, to incorporate the features of VANGELOV into Wojcik, Sangameswaran, VANGELOV2966 and Solnit because VANGELOV’ teaching provides a method “to allow for efficient updating of control instructions for multiple modules in such a system” (VANGELOV, para [0016]).

Regarding claim 30 (Currently Amended), Wojcik as modified by Sangameswaran, VANGELOV2966, and Solnit teaches claim 21, but does not explicitly teach wherein the second firmware image segment partition comprises a standby location of the firmware memory.
VANGELOV teaches 
wherein the second firmware image segment partition comprises a standby location of the firmware memory (para [0059], “…. The free space can be taken by a downloaded control update. ….”).
The combination of Wojcik, Sangameswaran, VANGELOV2966, and Solnit along with VANGELOV are analogous art because all deal with software/firmware updating.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Wojcik, Sangameswaran, VANGELOV2966, Solnit and VANGELOV before him/her before the effective filing date of the claimed invention, to incorporate the features of VANGELOV into Wojcik, Sangameswaran, VANGELOV2966 and Solnit 

Regarding claim 37 (Previously Presented), it recites same features as claim 27, and is rejected for the same reason.

Regarding claim 39 (Previously Presented), it recites same features as claim 30, and is rejected for the same reason.  

Response to Arguments
Applicant's arguments regarding art rejections filed 11/30/2021 have been fully considered and are moot upon new grounds of rejections made in this office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192